FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                                                                       May 4, 2015
                     UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                                       Clerk of Court
                           FOR THE TENTH CIRCUIT
                       _________________________________

L.A. DAVIS; SARAH DAVIS, husband
and wife, d/b/a D&D Equipment,

      Plaintiffs - Appellants,
                                                            No. 14-2142
v.                                               (D.C. No. 2:13-CV-00982-WJ-CG)
                                                         (D. New Mexico)
SECRETARY UNITED STATES
DEPARTMENT OF THE AIR FORCE,

      Defendant - Appellee.



                       _________________________________

                           ORDER AND JUDGMENT*
                       _________________________________

Before GORSUCH, McKAY, and BACHARACH, Circuit Judges.
                 _________________________________


      The district court dismissed this action under the Federal Tort Claims Act,

holding in part that the FTCA's time limits are jurisdictional and not subject to

equitable tolling. During the pendency of this appeal, the Supreme Court has held in

United States v. Wong, Nos. 13-1074, 13-1075, 2015 WL 1808750 (U.S. Apr. 22,

2015), that the FTCA's time limits are nonjurisdictional and subject to equitable

*
       The Court has determined that oral argument would not materially aid our
consideration of the appeal. See Fed. R. App. P. 34(a)(2)(C); 10th Cir. R. 34.1(G).
Thus, we have decided the appeal based on the briefs. Our order and judgment does
not constitute binding precedent except under the doctrines of law of the case, res
judicata, and collateral estoppel.
tolling. In light of the Supreme Court's decision in Wong, the parties agree that this

case should be remanded to the district court for further proceedings. We agree. The

action is remanded to the district court for further proceedings in light of the Supreme

Court's decision in Wong.


                                         Entered for the Court




                                         Robert E. Bacharach
                                         Circuit Judge




                                            2